Citation Nr: 0816857	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to September 1957.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  At the Travel Board hearing, the 
undersigned granted the veteran's request for the case to be 
held in abeyance 60 days for submission of additional 
evidence.  38 C.F.R. § 20.709.  That period of time has 
lapsed and no additional evidence was received.  Hence, the 
claim will be considered based on the current record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

At the veteran's March 2008 Travel Board hearing, he 
requested, and was granted, a 60-day abeyance period to 
submit additional documentation in support of his claim.  In 
this regard, the veteran's representative submitted a 
statement stating that the veteran would be submitting a 
letter from his private doctor concerning his claims of 
service connection for bilateral hearing loss and tinnitus, 
and prospectively waived initial consideration of such 
evidence by the AOJ.  The abeyance period has since lapsed, 
and the veteran has not submitted any additional 
documentation.  Normally, VA's duty to assist would be 
satisfied at this point.  However, a close review of the 
claims file revealed that with his VA Form 9 the veteran had 
submitted photos and a May 2006 letter from his private 
doctor, Dr. J.D.C., which reportedly related the disabilities 
at issue to the veteran's military service.  He has also 
submitted a waiver of RO initial consideration of the 
evidence.  While the photos are associated with the claims 
file, the letter from DR. J.D.C. has apparently been 
separated from the file.  As this letter appears to be 
pertinent to the matters at hand, and to have been of record, 
VA has a further duty to assist regarding this evidence.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for the May 2006 letter 
from Dr. J.D.C., which the veteran had 
submitted that month.  If the letter 
cannot be located, the scope of the search 
for the letter should be noted in the 
record, and the veteran should be advised 
of that fact and afforded the opportunity 
to resubmit such letter (or a statement 
supporting his claim from another 
physician).  

2..  If any further development is 
suggested by the response to the 
development sought in the paragraph above 
(e.g., an examination for a nexus 
opinion), the RO should arrange for such 
development.  The RO should then re-
adjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

